

115 HR 7881 IH: Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7881IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Ted Lieu of California (for himself, Mr. Curtis, Ms. DeGette, Mrs. Brooks of Indiana, Ms. Kuster of New Hampshire, and Mr. Burgess) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ted Stevens Olympic and Amateur Sports Act to provide for congressional oversight of the board of directors of the United States Olympic and Paralympic Committee and to protect amateur athletes from emotional, physical, and sexual abuse, and for other purposes.1.Short titleThis Act may be cited as the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020.2.FindingsCongress makes the following findings:(1)The courageous voice of survivors is a call to action to end emotional, physical, and sexual abuse in the Olympic and Paralympic movement.(2)Larry Nassar, the former national team doctor for USA Gymnastics, sexually abused over 300 athletes for over two decades because of ineffective oversight by USA Gymnastics and the United States Olympic Committee.(3)While the case of Larry Nassar is unprecedented in scale, the case is hardly the only recent incident of sexual abuse in amateur sports.(4)Survivors of Larry Nassar’s abuse and all survivors of abuse in the Olympic and Paralympic movement deserve justice and redress for the wrongs the survivors have suffered.(5)After a comprehensive congressional investigation, including interviews and statements from survivors, former and current organization officials, law enforcement, and advocates, Congress found that the United States Olympic Committee and USA Gymnastics fundamentally failed to uphold their existing statutory purposes and duty to protect amateur athletes from sexual, emotional, or physical abuse.(6)USA Gymnastics and the United States Olympic Committee knowingly concealed abuse by Larry Nassar, leading to the abuse of dozens of additional amateur athletes during the period beginning in the summer of 2015 and ending in September 2016.(7)Ending abuse in the Olympic and Paralympic movement requires enhanced oversight to ensure that the Olympic and Paralympic movement does more to serve athletes and protect their voice and safety.3.DefinitionsSection 220501(b) of title 36, United States Code, is amended—(1)in paragraph (4), by striking United States Center for Safe Sport and inserting United States Center for SafeSport;(2)in paragraph (6), by striking United States Olympic Committee and inserting United States Olympic and Paralympic Committee;(3)by amending paragraph (8) to read as follows: (8)national governing body means an amateur sports organization, a high-performance management organization, or a paralympic sports organization that is certified by the corporation under section 220521.;(4)by striking paragraph (9);(5)by redesignating paragraphs (4), (5), (6), (7), (8), and (10) as paragraphs (5), (6), (7), (8), (9), and (12), respectively; (6)by inserting after paragraph (3) the following:(4)Athletes' Advisory Council means the entity established and maintained under section 220504(b)(2)(A) that—(A)is composed of, and elected by, amateur athletes to ensure communication between the corporation and currently active amateur athletes; and(B)serves as a source of amateur-athlete opinion and advice with respect to policies and proposed policies of the corporation.; and(7)by inserting after paragraph (9), as so redesignated, the following:(10)protected individual means any amateur athlete, coach, trainer, manager, administrator, or official associated with the corporation or a national governing body; and(11)retaliation means any adverse or discriminatory action, or the threat of an adverse or discriminatory action, including removal from a training facility, reduced coaching or training, reduced meals or housing, and removal from competition, carried out against a protected individual as a result of any communication, including the filing of a formal complaint, by the protected individual or a parent or legal guardian of the protected individual relating to the allegation of physical abuse, sexual harassment, or emotional abuse, with—(A)the Center; (B)a coach, trainer, manager, administrator, or official associated with the corporation; (C)the Attorney General; (D)a Federal or State law enforcement authority; (E)the Equal Employment Opportunity Commission; or(F)Congress..4.Modernization of the Ted Stevens Olympic and Amateur Sports Act(a)In generalChapter 2205 of title 36, United States Code, is amended—(1)in the chapter heading, by striking United States Olympic Committee and inserting United States Olympic and Paralympic Committee; (2)in section 220502, by amending subsection (c) to read as follows:(c)References to United States Olympic Association and United States Olympic CommitteeAny reference to the United States Olympic Association or the United States Olympic Committee is deemed to refer to the United States Olympic and Paralympic Committee.;(3)in section 220503—(A)in paragraph (3), by striking and the Pan-American Games each place it appears and inserting the Pan-American Games, and the Parapan American Games; and(B)in paragraph (4), by striking and Pan-American Games and inserting the Pan-American Games, and the Parapan American Games;(4)in section 220504(b)(3), by striking or the Pan-American Games and inserting the Pan-American Games, or the Parapan American Games;(5)in section 220505(c)—(A)in paragraph (3), by striking and the Pan-American Games and inserting the Pan-American Games, and the Parapan American Games;(B)by amending paragraph (4) to read as follows:(4)certify national governing bodies for any sport that is included on the program of the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games;; and(C)in paragraph (5), by inserting the Parapan American Games, after the Pan-American Games,;(6)in section 220506—(A)in subsection (a)—(i)in paragraph (1), by striking United States Olympic Committee and inserting United States Olympic and Paralympic Committee; (ii)in paragraph (2), by striking 3 TaiGeuks and inserting 3 Agitos; and(iii)in paragraph (4), by inserting ‘Parapan American’, after ‘Pan-American’,;(B)in subsection (b), by inserting the Parapan American team, after the Pan-American team,; and(C)in subsection (c)(3), by striking or Pan-American Games activity and inserting Pan-American, or Parapan American Games activity; (7)in section 220509(a)—(A)in the first sentence, by inserting the Parapan American Games, after the Pan-American Games,; and(B)in the second sentence, by striking or the Pan-American Games and inserting the Pan-American Games, or the Parapan American Games;(8)in section 220512, by striking and Pan-American Games and inserting Pan-American Games, and Parapan American Games;(9)in section 220523(a), by striking and the Pan-American Games each place it appears and inserting the Pan-American Games, and the Parapan American Games; (10)in section 220528(c)—(A)in subparagraph (A), by striking or in both the Olympic and Pan-American Games and inserting or in each of the Olympic Games, the Paralympic Games, the Pan-American Games, and the Parapan American Games; and(B)by amending subparagraph (B) to read as follows: (B)any Pan-American Games or Parapan American Games, for a sport in which competition is held in the Pan-American Games or the Parapan American Games, as applicable, but not in the Olympic Games or the Paralympic Games.; and(11)in section 220531, by striking United States Olympic Committee each place it appears and inserting United States Olympic and Paralympic Committee.(b)Conforming amendmentThe table of chapters for part B of subtitle II of title 36, United States Code, is amended by striking the item relating to chapter 2205 and inserting the following:“2205. United States Olympic and Paralympic Committee 220501”.5.Congressional oversight of United States Olympic and Paralympic Committee and national governing bodies(a)In generalChapter 2205 of title 36, United States Code, is amended—(1)by redesignating the second subchapter designated as subchapter III (relating to the United States Center for SafeSport), as added by section 202 of the Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act of 2017 (Public Law 115–126; 132 Stat. 320) as subchapter IV; and(2)by adding at the end the following:VDissolution of board of directors of corporation and termination of recognition of national governing bodies 220551.DefinitionsIn this subchapter, the term joint resolution means a joint resolution—(1)which does not have a preamble; and(2)for which—(A)(i)the title is only as follows: A joint resolution to dissolve the board of directors of the United States Olympic and Paralympic Committee; and(ii)the matter after the resolving clause—(I)is as follows: That Congress finds that dissolving the board of directors of the United States Olympic and Paralympic Committee would not unduly interfere with the operations of chapter 2205 of title 36, United States Code; and(II)prescribes adequate procedures for forming a board of directors of the corporation as expeditiously as possible and in a manner that safeguards the membership and voting power of the representatives of amateur athletes at all times, consistent with the membership and voting power of amateur athletes under section 220504(b)(2); or(B)(i)the title is only as follows: A joint resolution relating to terminating the recognition of a national governing body; and(ii)the matter after the resolving clause is only as follows: That Congress determines that _________, which is recognized as a national governing body under section 220521 of title 36, United States Code, has failed to fulfill its duties, as described in section 220524 of title 36, United States Code, the blank space being filled in with the name of the applicable national governing body.220552.Dissolution of board of directors of corporation and termination of recognition of national governing bodies(a)Dissolution of board of directors of corporationEffective on the date of enactment of a joint resolution described in section 220551(2)(A) with respect to the board of directors of the corporation, such board of directors shall be dissolved.(b)Termination of recognition of national governing bodyEffective on the date of enactment of a joint resolution described in section 220551(2)(B) with respect to a national governing body, the recognition of the applicable amateur sports organization as a national governing body shall cease to have force or effect..(b)Technical and conforming amendmentsThe table of sections for chapter 2205 of title 36, United States Code, is amended—(1)by striking the second item relating to subchapter III (relating to the United States Center for SafeSport), as added by section 202 of the Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act of 2017 (Public Law 115–126; 132 Stat. 320) and inserting the following:Subchapter IV—United States Center for SafeSport;and(2)by adding at the end the following:Subchapter V—Dissolution of Board of Directors of Corporation and Termination of Recognition of National Governing Bodies 220551. Definitions. 220552. Dissolution of board of directors of corporation and termination of recognition of national governing bodies..(c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this Act.6.Modifications to United States Olympic and Paralympic Committee(a)Purposes of the corporationSection 220503 of title 36, United States Code, is amended—(1)in paragraph (9), by inserting and access to after development of; (2)in paragraph (14), by striking ; and and inserting a semicolon;(3)in paragraph (15), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(16)to effectively oversee the national governing bodies with respect to compliance with and implementation of the policies and procedures of the corporation, including policies and procedures on the establishment of a safe environment in sports as described in paragraph (15)..(b)Membership and representationSection 220504 of title 36, United States Code, is amended—(1)in subsection (a), by inserting , and membership shall be available only to national governing bodies before the period at the end;(2)in subsection (b), by amending paragraph (2) to read as follows:(2)amateur athletes who are actively engaged in amateur athletic competition or who have represented the United States in international amateur athletic competition, including through provisions that—(A)establish and maintain an Athletes' Advisory Council;(B)ensure that the chair of the Athletes' Advisory Council, or the designee of the chair, holds voting power on the board of directors of the corporation and in the committees and entities of the corporation;(C)require that—(i)not less than 1/3 of the membership of the board of directors of the corporation shall be composed of, and elected by, such amateur athletes; and(ii)not less than 20 percent of the membership of the board of directors of the corporation shall be composed of amateur athletes who—(I)are actively engaged in representing the United States in international amateur athletic competition; or(II)have represented the United States in international amateur athletic competition during the preceding 10-year period; and(D)ensure that the membership and voting power held by such amateur athletes is not less than 1/3 percent of the membership and voting power held in the board of directors of the corporation and in the committees and entities of the corporation, including any panel empowered to resolve grievances;; and(3)by adding at the end the following:(c)Conflict of interestAn athlete who represents athletes under subsection (b)(2) shall not be employed by the Center, or serve in a capacity that exercises decision-making authority on behalf of the Center, during the 2-year period beginning on the date on which the athlete ceases such representation.(d)Certification requirementsThe bylaws of the corporation shall include a description of all generally applicable certification requirements for membership in the corporation..(c)Duties(1)In generalSection 220505 of title 36, United States Code, is amended—(A)in the section heading, by striking Powers and inserting Powers and duties; and(B)by adding at the end the following:(d)Duties(1)In generalThe duty of the corporation to amateur athletes includes the adoption, effective implementation, and enforcement of policies and procedures designed—(A)to immediately report to law enforcement and the Center any allegation of child abuse of an amateur athlete who is a minor;(B)to ensure that each national governing body has in place policies and procedures to report immediately any allegation of child abuse of an amateur athlete, consistent with—(i)the policies and procedures developed under subparagraph (C) of section 220541(a)(1); and(ii)the requirement described in paragraph (2)(A) of section 220542(a); and(C)to ensure that each national governing body and the corporation enforces temporary measures and sanctions issued pursuant to the authority of the Center.(2)Rule of constructionNothing in this subsection shall be construed to preempt or otherwise abrogate the duty of care of the corporation under State law or the common law..(2)Conforming amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by striking the item relating to section 220505 and inserting the following:220505. Powers and duties..(d)Restrictions(1)Policy with respect to assisting members or former members in obtaining jobsSection 220507 of title 36, United States Code, is amended by adding at the end the following:(c)Policy with respect to assisting members or former members in obtaining jobsThe corporation shall develop one or more policies that prohibit any individual who is an employee, contractor, or agent of the corporation from assisting a member or former member in obtaining a new job (except the routine transmission of administrative and personnel files) if the individual knows that such member or former member violated the policies or procedures of the Center related to sexual misconduct or was convicted of a crime involving sexual misconduct with a minor in violation of applicable law..(2)Policy with respect to terms and conditions of employment(A)In generalSection 220507 of title 36, United States Code, as amended by paragraph (1), is further amended by adding at the end the following: (d)Policy regarding terms and conditions of employmentThe corporation shall establish a policy—(1)not to disperse bonus or severance pay to any individual named as a subject of an ethics investigation by the ethics committee of the corporation, until such individual is cleared of wrongdoing by such investigation; and(2)that provides that—(A)if the ethics committee determines that an individual has violated the policies of the corporation— (i)the individual is no longer entitled to bonus or severance pay previously withheld; and (ii)the compensation committee of the corporation may reduce or cancel the withheld bonus or severance pay; and(B)in the case of an individual who is the subject of a criminal investigation, the ethics committee shall investigate the individual..(B)ApplicabilityThe amendment made by subparagraph (A) shall not apply to any term of employment for the disbursement of bonus or severance pay that is in effect as of the day before the date of the enactment of this Act.(e)Resolution of disputes and protecting abuse victims from retaliationSection 220509 of title 36, United States Code, is amended—(1)in subsection (a), in the first sentence, by inserting complaints of retaliation or after relating to;(2)by amending subsection (b) to read as follows:(b)Office of the Athlete Ombuds(1)In generalThe corporation shall hire and provide salary, benefits, and administrative expenses for an ombudsman and support staff for athletes.(2)DutiesThe Office of the Athlete Ombuds shall—(A)provide independent advice to athletes at no cost about the applicable provisions of this chapter and the constitution and bylaws of the corporation, national governing bodies, international sports federations, the International Olympic Committee, the International Paralympic Committee, and the Pan-American Sports Organization, and with respect to the resolution of any dispute involving the opportunity of an amateur athlete to participate in the Olympic Games, the Paralympic Games, the Pan-American Games, the Parapan American Games, world championship competition or other protected competition as defined in the constitution and bylaws of the corporation;(B)assist in the resolution of athlete concerns;(C)provide independent advice to athletes with respect to—(i)the role, responsibility, authority, and jurisdiction of the Center; and(ii)the relative value of engaging legal counsel; and (D)report to the Athletes' Advisory Council on a regular basis.(3)Hiring procedures; vacancy; termination(A)Hiring proceduresThe procedure for hiring the ombudsman for athletes shall be as follows:(i)The Athletes' Advisory Council shall provide the corporation's executive director with the name of 1 qualified person to serve as ombudsman for athletes.(ii)The corporation's executive director shall immediately transmit the name of such person to the corporation's executive committee.(iii)The corporation's executive committee shall hire or not hire such person after fully considering the advice and counsel of the Athletes' Advisory Council.(B)VacancyIf there is a vacancy in the position of the ombudsman for athletes, the nomination and hiring procedure set forth in this paragraph shall be followed in a timely manner.(C)TerminationThe corporation may terminate the employment of an individual serving as ombudsman for athletes only if—(i)the termination is carried out in accordance with the applicable policies and procedures of the corporation;(ii)the termination is initially recommended to the corporation's executive committee by either the corporation's executive director or by the Athletes' Advisory Council; and(iii)the corporation's executive committee fully considers the advice and counsel of the Athletes' Advisory Council prior to deciding whether or not to terminate the employment of such individual.(4)Confidentiality(A)In generalThe Office of the Athlete Ombuds shall maintain as confidential any information communicated or provided to the Office of the Athlete Ombuds in confidence in any matter involving the exercise of the official duties of the Office of the Athlete Ombuds.(B)ExceptionThe Office of the Athlete Ombuds may disclose information described in subparagraph (A) as necessary to resolve or mediate a dispute, with the permission of the parties involved. (C)Judicial and administrative proceedings(i)In generalThe ombudsman and the staff of the Office of the Athlete Ombuds shall not be compelled to testify or produce evidence in any judicial or administrative proceeding with respect to any matter involving the exercise of the duties of the Office of the Athlete Ombuds.(ii)Work productAny memorandum, work product, notes, or case file of the Office of the Athlete Ombuds—(I)shall be confidential; and(II)shall not be—(aa)subject to discovery, subpoena, or any other means of legal compulsion; or(bb)admissible as evidence in a judicial or administrative proceeding.(D)ApplicabilityThe confidentiality requirements under this paragraph shall not apply to information relating to—(i)applicable federally mandated reporting requirements;(ii)a felony personally witnessed by a member of the Office of the Athlete Ombuds;(iii)a situation, communicated to the Office of the Athlete Ombuds, in which an individual is at imminent risk of serious harm; or(iv)a congressional subpoena.(E)Development of policy(i)In generalNot later than 180 days after the date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, the Office of the Athlete Ombuds shall develop and publish in the Federal Register a confidentiality and privacy policy consistent with this paragraph.(ii)DistributionThe Office of the Athlete Ombuds shall distribute a copy of the policy developed under clause (i) to—(I)employees of the national governing bodies; and(II)employees of the corporation.(iii)Publication by national governing bodiesEach national governing body shall—(I)publish the policy developed under clause (i) on the internet website of the national governing body; and(II)communicate to amateur athletes the availability of the policy. (5)Prohibition on retaliationNo employee, contractor, agent, volunteer, or member of the corporation shall take or threaten to take any action against an athlete as a reprisal for disclosing information to or seeking assistance from the Office of the Athlete Ombuds.(6)Independence in carrying out dutiesThe board of directors of the corporation or any other member or employee of the corporation shall not prevent or prohibit the Office of the Athlete Ombuds from carrying out any duty or responsibility under this section.; and(3)by adding at the end the following:(c)Retaliation(1)In generalThe corporation, the national governing bodies, or any officer, employee, contractor, subcontractor, or agent of the corporation or a national governing body may not retaliate against any protected individual as a result of any communication, including the filing of a formal complaint, by a protected individual or a parent or legal guardian of the protected individual relating to an allegation of physical abuse, sexual harassment, or emotional abuse.(2)Disciplinary actionIf the corporation finds that an employee of the corporation or a national governing body has retaliated against a protected individual, the corporation or national governing body, as applicable, shall immediately terminate the employment of, or suspend without pay, such employee. (3)Damages(A)In generalWith respect to a protected individual the corporation finds to have been subject to retaliation, the corporation may award damages, including damages for pain and suffering and reasonable attorney fees.(B)Reimbursement from national governing bodyIn the case of a national governing body found to have retaliated against a protected individual, the corporation may demand reimbursement from the national governing body for damages paid by the corporation under subparagraph (A)..(f)Reports and audits(1)In generalSection 220511 of title 36, United States Code, is amended to read as follows: 220511.Reports and audits(a)Report(1)Submission to President and CongressNot less frequently than annually, the corporation shall submit simultaneously to the President and to each House of Congress a detailed report on the operations of the corporation for the preceding calendar year.(2)Matters to be includedEach report required by paragraph (1) shall include the following:(A)A comprehensive description of the activities and accomplishments of the corporation during such calendar year.(B)Data concerning the participation of women, disabled individuals, and racial and ethnic minorities in the amateur athletic activities and administration of the corporation and national governing bodies.(C)A description of the steps taken to encourage the participation of women, disabled individuals, and racial minorities in amateur athletic activities.(D)A description of any lawsuit or grievance filed against the corporation, including any dispute initiated under this chapter.(E)The agenda and minutes of any meeting of the board of directors of the corporation that occurred during such calendar year.(F)A report by the compliance committee of the corporation that, with respect to such calendar year—(i)identifies—(I)the areas in which the corporation has met compliance standards; and (II)the areas in which the corporation has not met compliance standards; and (ii)assesses the compliance of each member of the corporation and provides a plan for improvement, as necessary.(G)A detailed description of any complaint of retaliation made during such calendar year, including the entity involved, the number of allegations of retaliation, and the outcome of such allegations. (3)Public availabilityThe corporation shall make each report under this subsection available to the public on an easily accessible internet website of the corporation.(b)Audit(1)In generalNot less frequently than annually, the financial statements of the corporation for the preceding fiscal year shall be audited in accordance with generally accepted auditing standards by—(A)an independent certified public accountant; or(B)an independent licensed public accountant who is certified or licensed by the regulatory authority of a State or a political subdivision of a State.(2)LocationAn audit under paragraph (1) shall be conducted at the location at which the financial statements of the corporation normally are kept.(3)AccessAn individual conducting an audit under paragraph (1) shall be given full access to—(A)all records and property owned or used by the corporation, as necessary to facilitate the audit; and(B)any facility under audit for the purpose of verifying transactions, including any balance or security held by a depository, fiscal agent, or custodian.(4)Report(A)In generalNot later than 180 days after the end of the fiscal year for which an audit is carried out, the auditor shall submit a report on the audit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on the Judiciary of the House of Representatives, and the chair of the Athletes’ Advisory Council.(B)Matters to be includedEach report under subparagraph (A) shall include the following for the applicable fiscal year:(i)Any statement necessary to present fairly the assets, liabilities, and surplus or deficit of the corporation.(ii)An analysis of the changes in the amounts of such assets, liabilities, and surplus or deficit.(iii)A detailed statement of the income and expenses of the corporation, including the results of any trading, manufacturing, publishing, or other commercial endeavor.(iv)A detailed statement of the amounts spent on stipends and services for athletes.(v)A detailed statement of the amounts spent on compensation and services for executives and administration officials of the corporation, including the 20 employees of the corporation who receive the highest amounts of compensation. (vi)A detailed statement of the amounts allocated to the national governing bodies.(vii)Such comments and information as the auditor considers necessary to inform Congress of the financial operations and condition of the corporation.(viii)Recommendations relating to the financial operations and condition of the corporation.(ix)A description of any financial conflict of interest (including a description of any recusal or other mitigating action taken), evaluated in a manner consistent with the policies of the corporation, of—(I)a member of the board of directors of the corporation; or(II)any senior management personnel of the corporation.(C)Public availability(i)In generalThe corporation shall make each report under this paragraph available to the public on an easily accessible internet website of the corporation.(ii)Personally identifiable informationA report made available under clause (i) shall not include the personally identifiable information of any individual..(2)Conforming amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by striking the item relating to section 220511 and inserting the following:220511. Reports and audits..(g)Annual amateur athlete survey(1)In generalSubchapter I of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:220513.Annual amateur athlete survey(a)In generalNot less frequently than annually, the corporation shall cause an independent third-party organization, under contract, to conduct an anonymous survey of amateur athletes who are actively engaged in amateur athletic competition with respect to—(1)their satisfaction with the corporation and the applicable national governing body; and(2)the behaviors, attitudes, and feelings within the corporation and the applicable national governing body relating to sexual harassment and abuse.(b)ConsultationA contract under subsection (a) shall require the independent third-party organization to develop the survey in consultation with the Center.(c)Prohibition on interferenceIf the corporation or a national governing body makes any effort to undermine the independence of, introduce bias into, or otherwise influence a survey under subsection (a), such activity shall be reported immediately to Congress.(d)Public availability The corporation shall make the results of each such survey available to the public on an internet website of the corporation..(2)Conforming amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by inserting after the item relating to 220512 the following:220513. Annual amateur athlete survey..7.Modifications to national governing bodies(a)Certification of national governing bodies(1)In generalSection 220521 of title 36, United States Code, is amended—(A)in the section heading, by striking Recognition of amateur sports organizations as national governing bodies and inserting Certification of national governing bodies;(B)by amending subsection (a) to read as follows:(a)In generalWith respect to each sport included on the program of the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games, the corporation—(1)may certify as a national governing body an amateur sports organization, a high-performance management organization, or a paralympic sports organization that files an application and is eligible for such certification under section 220522; and (2)may not certify more than 1 national governing body.;(C)in subsection (b), by striking recognizing and inserting certifying;(D)in subsection (c), by striking recognizing and inserting certifying; and(E)by amending subsection (d) to read as follows:(d)Review of certificationNot later than 8 years after the date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, and not less frequently than once every 4 years thereafter, the corporation—(1)shall review all matters related to the continued certification of an organization as a national governing body;(2)may take action the corporation considers appropriate, including placing conditions on the continued certification of an organization as a national governing body;(3)shall submit to Congress a summary report of each review under paragraph (1); and(4)shall make each such summary report available to the public..(2)Technical and conforming amendments(A)Chapter 2205 of title 36, United States Code, is amended—(i)in section 220504(b), by amending paragraph (1) to read as follows:(1)national governing bodies, including through provisions that establish and maintain a National Governing Bodies' Council that is composed of representatives of the national governing bodies who are selected by their boards of directors or other governing boards to ensure effective communication between the corporation and the national governing bodies;; (ii)in section 220512, by striking or paralympic sports organization;(iii)in section 220522—(I)by striking subsection (b); and (II)in subsection (a)—(aa)by striking recognized each place it appears and inserting certified;(bb)by striking recognition each place it appears and inserting certification;(cc)in paragraph (6), by striking the Olympic Games or the Pan-American Games and inserting the Olympic Games, the Paralympic Games, the Pan-American Games, or the Parapan American Games;(dd)in paragraph (11)—(AA)in the matter preceding subparagraph (A), by inserting , high-performance management organization, or paralympic sports organization after amateur sports organization; and(BB)in subparagraph (B), by striking amateur sports and inserting applicable; (ee)in paragraph (14), by striking or the Pan-American Games and inserting the Pan-American Games, or the Parapan American Games; and(ff)by striking the subsection designation and heading and all that follows through An amateur sports organization and inserting An amateur sports organization, a high-performance management organization, or a paralympic sports organization;(iv)in section 220524, by striking amateur sports each place it appears;(v)in section 220528—(I)by striking recognition each place it appears and inserting certification; (II)by striking recognize each place it appears and inserting certify; and(III)in subsection (g), in the subsection heading, by striking Recognition and inserting Certification;(vi)in section 220531—(I)by striking , each national governing body, and each paralympic sports organization each place it appears and inserting and each national governing body; and (II)in subsection (c)(2), by striking each paralympic sports organization,;(vii)in section 220541(d)(3), by striking subparagraph (C);(viii)in section 220542—(I)by striking or paralympic sports organization each place it appears; and (II)in subsection (a)(2)—(aa)in subparagraph (A), in the matter preceding clause (i), by striking , a paralympic sports organization,; (bb)in subparagraph (E), by striking or a paralympic sports organization of each national governing body and paralympic sports organization; and(cc)in subparagraph (F)(i)—(AA)by striking , or an adult and inserting or an adult;(BB)by striking , paralympic sports organization,; and(CC)by striking , paralympic sports organizations,. (B)The table of sections for chapter 2205 of title 36, United States Code, is amended by striking the item relating to section 220521 and inserting the following:220521. Certification of national governing bodies..(b)Eligibility requirements with respect to governing boardsSection 220522 of title 36, United States Code, as amended by subsection (a)(2), is further amended—(1)in paragraph (2), by inserting , including the ability to provide and enforce required athlete protection policies and procedures before the semicolon;(2)in paragraph (4)(B)—(A)by striking conducted in accordance with the Commercial Rules of the American Arbitration Association and inserting which arbitration under this paragraph shall be conducted in accordance with the standard commercial arbitration rules of an established major national provider of arbitration and mediation services based in the United States and designated by the corporation with the concurrence of the Athletes' Advisory Council and the National Governing Bodies' Council; and(B)by striking Commercial Rules of Arbitration and inserting standard commercial rules of arbitration of such designated provider;(3)in paragraph (5), in the matter preceding subparagraph (A), by inserting except with respect to the oversight of the organization, after sport,;(4)by redesignating paragraphs (10) through (15) as paragraphs (11) through (16), respectively;(5)by inserting after paragraph (9) the following:(10)ensures that the selection criteria for individuals and teams that represent the United States are—(A)fair, as determined by the corporation in consultation with the national governing bodies, the Athletes' Advisory Council, and the United States Olympians and Paralympians Association;(B)clearly articulated in writing and properly communicated to athletes in a timely manner; and(C)consistently applied, using objective and subjective criteria appropriate to the applicable sport;;(6)by striking paragraph (13), as so redesignated, and inserting the following:(13)demonstrates, based on guidelines approved by the corporation, the Athletes' Advisory Council, and the National Governing Bodies' Council, that—(A)its board of directors and other such governing boards have established criteria and election procedures for, and maintain among their voting members, individuals who—(i)are elected by amateur athletes; and(ii)are actively engaged in amateur athletic competition, or have represented the United States in international amateur athletic competition, in the sport for which certification is sought;(B)any exception to such guidelines by such organization has been approved by—(i)the corporation; and(ii)the Athletes' Advisory Council; and(C)the voting power held by such individuals is not less than 1/3 of the voting power held by its board of directors and other such governing boards;;(7)in paragraph (15), as so redesignated, by striking ; and and inserting a semicolon;(8)in paragraph (16), as so redesignated, by striking the period at the end and inserting a semicolon; and(9)by adding at the end the following:(17)commits to submitting annual reports to the corporation that include, for each calendar year—(A)a description of the manner in which the organization—(i)carries out the mission to promote a safe environment in sports that is free from abuse of amateur athletes (including emotional, physical, and sexual abuse); and(ii)addresses any sanctions or temporary measures required by the Center;(B)a description of any cause of action or complaint filed against the organization that was pending or settled during the preceding calendar year; and(C)a detailed statement of—(i)the income and expenses of the organization; and(ii)the amounts expended on stipends, bonuses, and services for amateur athletes, organized by the level and gender of the amateur athletes; (18)commits to meeting any minimum standard or requirement set forth by the corporation; and(19)provides protection from retaliation to protected individuals..(c)General duties of national governing bodiesSection 220524 of title 36, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking For the sport and inserting the following:(a)In generalFor the sport;(2)in subsection (a), as so designated—(A)in paragraph (8), by striking ; and and inserting a semicolon;(B)in paragraph (9), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(10)develop one or more policies that prohibit any individual who is an employee, contractor, or agent of the national governing body from assisting a member or former member in obtaining a new job (except for the routine transmission of administrative and personnel files) if the individual knows that such member or former member violated the policies or procedures of the Center related to sexual misconduct or was convicted of a crime involving sexual misconduct with a minor in violation of applicable law or the policies or procedures of the Center;(11)promote a safe environment in sports that is free from abuse of any amateur athlete, including emotional, physical, and sexual abuse;(12)take care to promote a safe environment in sports using information relating to any temporary measure or sanction issued pursuant to the authority of the Center;(13)immediately report to law enforcement any allegation of child abuse of an amateur athlete who is a minor; and(14)have in place policies and procedures to report immediately any allegation of child abuse of an amateur athlete, consistent with—(A)the policies and procedures developed under subparagraph (C) of section 220541(a)(1); and(B)the requirement described in paragraph (2)(A) of section 220542(a).; and(3)by adding at the end the following:(b)Rule of constructionNothing in this section shall be construed to preempt or otherwise abrogate the duty of care of a national governing body under State law or the common law..(d)Elimination of exhaustion of remedies requirementSection 220527 of title 36, United States Code, is amended—(1)by striking subsection (b);(2)in subsection (c), by striking If the corporation and all that follows through subsection (b)(1) of this section, it and inserting The corporation; and(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.(e)Arbitration of corporation determinationsSection 220529(a) of title 36, United States Code, is amended by striking any regional office of the American Arbitration Association and inserting the arbitration and mediation provider designated by the corporation under section 220522(a)(4).(f)Ensure limitations on communications are included in limitations on interactionsSection 220530(a) of title 36, United States Code, is amended—(1)in paragraph (2), by inserting , including communications, after interactions; and(2)in paragraph (4), by striking makes and all that follows through the period at the end and inserting the following: “makes—(A)a report under paragraph (1); or(B)any other report relating to abuse of any amateur athlete, including emotional, physical, and sexual abuse..8.Modifications to United States Center for SafeSport(a)Designation of United States Center for SafeSport(1)In generalSection 220541 of title 36, United States Code, is amended—(A)in the section heading by striking Safe Sport and inserting SafeSport; (B)by amending subsection (a) to read as follows:(a)Duties of Center(1)In generalThe United States Center for SafeSport shall—(A)serve as the independent national safe sport organization and be recognized worldwide as the independent national safe sport organization for the United States;(B)exercise jurisdiction over the corporation and each national governing body with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse, in sports;(C)maintain an office for education and outreach that shall develop training, oversight practices, policies, and procedures to prevent the abuse, including emotional, physical, and sexual abuse, of amateur athletes participating in amateur athletic activities through national governing bodies;(D)maintain an office for response and resolution that shall establish mechanisms that allow for the reporting, investigation, and resolution, pursuant to subsection (c), of alleged sexual abuse in violation of the Center's policies and procedures; (E)ensure that the mechanisms under subparagraph (D) provide fair notice and an opportunity to be heard and protect the privacy and safety of complainants; (F)maintain an office for compliance and audit that shall—(i)ensure that the national governing bodies and the corporation implement and follow the policies and procedures developed by the Center to prevent and promptly report instances of abuse of amateur athletes, including emotional, physical, and sexual abuse; and(ii)establish mechanisms that allow for the reporting and investigation of alleged violations of such policies and procedures; (G)publish and maintain a publicly accessible internet website that contains a comprehensive list of adults who are barred by the Center; and(H)ensure that any action taken by the Center against an individual under the jurisdiction of the Center, including an investigation, the imposition of sanctions, and any other disciplinary action, is carried out in a manner than provides procedural due process to the individual, including, at a minimum—(i)the provision of written notice of the allegations against the individual;(ii)a right to be represented by counsel or other advisor;(iii)an opportunity to be heard during the investigation;(iv)in a case in which a violation is found, a reasoned written decision by the Center; and(v)the ability to challenge, in a hearing or through arbitration, interim measures or sanctions imposed by the Center. (2)Rules of ConstructionNothing in this subsection shall be construed—(A)to preclude the Center from imposing interim measures or sanctions on an individual before an opportunity for a hearing or arbitration;(B)to require the Center to meet a burden of proof higher than the preponderance of the evidence; (C)to give rise to a claim under State law or to create a private right of action; or(D)to render the Center a state actor.;(C)in subsection (b), by striking subsection (a)(3) and inserting subsection (a)(1)(C);(D)in subsection (d), as amended by section 7(a)(2)—(i)in paragraph (3), by inserting after subparagraph (B) the following:(C)the corporation;; (ii)by redesignating paragraph (3) as paragraph (4); and (iii)by inserting after paragraph (2) the following:(3)Removal to Federal court(A)In generalAny civil action brought in a State court against the Center relating to the responsibilities of the Center under this section, section 220542, or section 220543, shall be removed, on request by the Center, to the district court of the United States in the district in which the action was brought, and such district court shall have original jurisdiction over the action without regard to the amount in controversy or the citizenship of the parties involved.(B)Rule of constructionNothing in this chapter shall be construed to create a private right of action.; and(E)by adding at the end the following:(e)Training materialsThe office for education and outreach referred to in subsection (a)(1)(C) shall—(1)develop training materials for specific audiences, including coaches, trainers, doctors, young children, adolescents, adults, and individuals with disabilities; and(2)not less frequently than every 3 years, update such training materials.(f)Independence(1)Prohibition with respect to former employees and board membersA former employee or board member of the corporation or a national governing body shall not work or volunteer at the Center during the 2-year period beginning on the date on which the former employee or board member ceases employment with the corporation or national governing body.(2)Athletes serving on board of directors of national governing body(A)In generalAn athlete serving on the board of directors of a national governing body who is not otherwise employed by the national governing body, may volunteer at, or serve in an advisory capacity to, the Center. (B)Ineligibility for employmentAn athlete who has served on the board of directors of a national governing body shall not be eligible for employment at the Center during the 2-year period beginning on the date on which the athlete ceases to serve on such board of directors.(3)Conflicts of interestAn executive or attorney for the Center shall be considered to have an inappropriate conflict of interest if the executive or attorney also represents the corporation or a national governing body.(4)Investigations(A)In generalThe corporation and the national governing bodies shall not interfere in, or attempt to influence the outcome of, an investigation.(B)ReportIn the case of an attempt to interfere in, or influence the outcome of, an investigation, not later than 72 hours after such attempt, the Center shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the attempt.(C)Work product(i)In generalAny decision, report, memorandum, work product, notes, or case file of the Center—(I)shall be confidential; and(II)shall not be subject to discovery, subpoena, or any other means of legal compulsion in any civil action in which the Center is not a party to the action.(ii)Rule of constructionNothing in this subparagraph shall be construed to prohibit the Center from providing work product described in clause (i) to a law enforcement agency for the purpose of assisting in a criminal investigation.(g)Funding(1)Mandatory payments(A)Fiscal year 2020Not later than 30 days after the date of the enactment of this subsection, the corporation shall make a mandatory payment of $20,000,000 to the Center for operating costs of the Center for fiscal year 2020.(B)Subsequent fiscal yearsBeginning on January 1, 2020, the corporation shall make a mandatory payment of $20,000,000 to the Center on January 1 each year for operating costs of the Center.(2)Funds from national governing bodiesThe corporation may use funds received from one or more national governing bodies to make a mandatory payment required by paragraph (1).(3)Failure to comply(A)In generalThe Center may file a lawsuit to compel payment under paragraph (1).(B)PenaltyFor each day of late or incomplete payment of a mandatory payment under paragraph (1) after January 1 of the applicable year, the Center shall be allowed to recover from the corporation an additional $20,000.(4)Accountability(A)In generalAmounts transferred to the Center by the corporation or a national governing body shall be used, in accordance with section 220503(15), primarily for the purpose of carrying out the duties and requirements under sections 220541 through 220543 with respect to the investigation and resolution of allegations of sexual misconduct, or other misconduct, made by amateur athletes.(B)Use of funds(i)In generalOf the amounts made available to the Center by the corporation or a national governing body in a fiscal year for the purpose described in section 220503(15)—(I)not less than 50 percent shall be used for processing the investigation and resolution of allegations described in subparagraph (A); and(II)not more than 10 percent may be used for executive compensation of officers and directors of the Center.(ii)Reserve funds(I)In generalIf, after the Center uses the amounts as allocated under clause (i), the Center does not use the entirety of the remaining amounts for the purpose described in subparagraph (A), the Center may retain not more than 25 percent of such amounts as reserve funds.(II)Return of fundsThe Center shall return to the corporation and national governing bodies any amounts, proportional to the contributions of the corporation and national governing bodies, that remain after the retention described in subclause (I).(iii)Lobbying and fundraisingAmounts made available to the Center under this paragraph may not be used for lobbying or fundraising expenses. (h)Compliance audits(1)In generalNot less frequently than annually, the Center shall carry out an audit of the corporation and each national governing body—(A)to assess compliance with policies and procedures developed under this subchapter; and(B)to ensure that consistent training relating to the prevention of child abuse is provided to all staff of the corporation and national governing bodies who are in regular contact with amateur athletes and members who are minors subject to parental consent. (2)Corrective measures(A)In generalThe Center may impose on the corporation or a national governing body a corrective measure to achieve compliance with the policies and procedures developed under this subchapter or the training requirement described in paragraph (1)(B).(B)InclusionsA corrective measure imposed under subparagraph (A) may include the implementation of an athlete safety program or specific policies, additional compliance audits or training, and the imposition of a probationary period.(C)Enforcement(i)In generalOn request by the Center, the corporation shall—(I)enforce any corrective measure required under subparagraph (A); and (II)report the status of enforcement with respect to a national governing body within a reasonable timeframe.(ii)MethodsThe corporation may enforce a corrective measure through any means available to the corporation, including by withholding funds from a national governing body, limiting the participation of the national governing body in corporation events, and decertifying a national governing body.(iii)Effect of noncomplianceIf the corporation fails to enforce a corrective measure within 72 hours of a request under clause (i), the Center may submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the noncompliance.(3)Annual report(A)In generalNot less frequently than annually, the Center shall submit to Congress a report on the findings of the audit under paragraph (1) for the preceding year and the status of any corrective measures imposed as a result of the audit.(B)Public availability(i)In generalEach report under subparagraph (A) shall be made available to the public.(ii)Personally identifiable informationA report made available to the public shall not include the personally identifiable information of any individual.(i)Reports to corporationNot later than 30 days after the end of each calendar quarter that begins after the date of the enactment of the Empowering Olympic, Paralympic, and Amateur Athletes Act of 2020, the Center shall submit to the corporation a statement of the following:(1)The number and nature of misconduct complaints referred to the Center, by sport.(2)The number and type of pending misconduct complaints under investigation by the Center.(3)The number of misconduct complaints for which an investigation was terminated or otherwise closed by the Center.(4)The number of such misconduct complaints reported to law enforcement agencies by the Center for further investigation.(5)The number of discretionary cases accepted or declined by the Center, by sport.(6)The average time required for resolution of such cases and misconduct complaints.(7)Information relating to the educational activities and trainings conducted by the office of education and outreach of the Center during the preceding quarter, including the number of educational activities and trainings developed and provided.(j)Certifications of independence(1)In generalNot later than 180 days after the end of a fiscal year, the Comptroller General of the United States shall make available to the public a certification relating to the Center's independence from the corporation.(2)ElementsA certification required by paragraph (1) shall include the following:(A)A finding of whether a violation of a prohibition on employment of former employees or board members of the corporation under subsection (f) has occurred during the year preceding the certification.(B)A finding of whether an executive or attorney for the Center has had an inappropriate conflict of interest during that year.(C)A finding of whether the corporation has interfered in, or attempted to influence the outcome of, an investigation by the Center.(D)Any recommendations of the Comptroller General for resolving any potential risks to the Center’s independence from the corporation.(3)Authority of Comptroller General(A)In generalThe Comptroller General may take such reasonable steps as, in the view of the Comptroller General, are necessary to be fully informed about the operations of the corporation and the Center. (B)Specific authoritiesThe Comptroller General shall have—(i)access to, and the right to make copies of, any and all nonprivileged books, records, accounts, correspondence, files, or other documents or electronic records, including emails, of officers, agents, and employees of the Center or the corporation; and(ii)the right to interview any officer, employee, agent, or consultant of the Center or the corporation.(C)Treatment of privileged informationIf, under this subsection, the Comptroller General seeks access to information contained within privileged documents or materials in the possession of the Center or the corporation, the Center or the corporation, as the case may be, shall, to the maximum extent practicable, provide the Comptroller General with the information without compromising the applicable privilege..(2)Technical and conforming amendments(A)Subchapter IV of chapter 2205 of title 36, United States Code, as redesignated by section 5(a)(1), is amended in the subchapter heading by striking Safe Sport and inserting SafeSport. (B)The table of sections for chapter 2205 of title 36, United States Code, is amended by striking the item relating to section 220541 and inserting the following:220541. Designation of United States Center for SafeSport..(b)Additional duties of CenterSection 220542 of title 36, United States Code, is amended—(1)in the section heading, by striking the period at the end; and(2)in subsection (a)—(A)in paragraph (1), by striking ; and and inserting a semicolon; and(B)in paragraph (2)—(i)in subparagraph (A), by striking clauses (i) and (ii) and inserting the following:(i)law enforcement consistent with section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341); and(ii)the Center, whenever such members or adults learn of facts leading them to suspect reasonably that an amateur athlete who is a minor has suffered an incident of child abuse;;(ii)by redesignating subparagraphs (B) through (F) as subparagraphs (E) through (I), respectively;(iii)by inserting after subparagraph (A) the following:(B)a requirement that the Center shall immediately report to law enforcement consistent with section 226 of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341) any allegation of child abuse of an amateur athlete who is a minor, including any report of such abuse submitted to the Center by a minor or by any person who is not otherwise required to report such abuse;(C)one or more policies that prohibit any individual who is an employee, contractor, or agent of the Center from assisting a member or former member in obtaining a new job (except for the routine transmission of administrative and personnel files) if the individual knows that such member or former member violated the policies or procedures of the Center related to sexual misconduct or was convicted of a crime involving sexual misconduct with a minor in violation of applicable law;(D)a requirement that the Center, including any officer, agent, attorney, or staff member of the Center, shall not take any action to notify an alleged perpetrator of abuse of an amateur athlete of any ongoing investigation or accusation unless—(i)the Center has reason to believe an imminent hazard will result from failing to so notify the alleged perpetrator; or(ii)law enforcement—(I)authorizes the Center to take such action; or(II)declines or fails to act on, or fails to respond to the Center with respect to, the allegation within 72 hours after the time at which the Center reports to law enforcement under subparagraph (B);; (iv)in subparagraph (F), as so redesignated, by inserting , including communications, after interactions;(v)by amending subparagraph (G), as so redesignated, to read as follows:(G)procedures to prohibit retaliation by the corporation or any national governing body against any individual who makes—(i)a report under subparagraph (A) or (E); or(ii)any other report relating to abuse of any amateur athlete, including emotional, physical, and sexual abuse;;(vi)in subparagraph (H), as so redesignated, by striking ; and and inserting a semicolon;(vii)in subparagraph (I), as so redesignated, by striking the period at the end of clause (ii) and inserting a semicolon; and(viii)by adding at the end the following:(J)a prohibition on the use in a decision of the Center under section 220541(a)(1)(D) of any evidence relating to other sexual behavior or the sexual predisposition of the alleged victim, or the admission of any such evidence in arbitration, unless the probative value of the use or admission of such evidence, as determined by the Center or the arbitrator, as applicable, substantially outweighs the danger of—(i)any harm to the alleged victim; and(ii)unfair prejudice to any party; and(K)training for investigators on appropriate methods and techniques for ensuring sensitivity toward alleged victims during interviews and other investigative activities..(c)Records, audits, and reportsSection 220543 of title 36, United States Code, is amended—(1)by striking subsection (b) and inserting the following:(b)Audits and transparency(1)Annual audit(A)In generalNot less frequently than annually, the financial statements of the Center for the preceding fiscal year shall be audited by an independent auditor in accordance with generally accepted accounting principles—(i)to ensure the adequacy of the internal controls of the Center; and(ii)to prevent waste, fraud, or misuse of funds transferred to the Center by the corporation or the national governing bodies.(B)LocationAn audit under subparagraph (A) shall be conducted at the location at which the financial statements of the Center normally are kept.(C)ReportNot later than 180 days after the date on which an audit under subparagraph (A) is completed, the independent auditor shall issue an audit report.(D)Corrective action plan(i)In generalOn completion of the audit report under subparagraph (C) for a fiscal year, the Center shall prepare, in a separate document, a corrective action plan that responds to any corrective action recommended by the independent auditor.(ii)Matters to be includedA corrective action plan under clause (i) shall include the following for each such corrective action:(I)The name of the person responsible for the corrective action.(II)A description of the planned corrective action.(III)The anticipated completion date of the corrective action.(IV)In the case of a recommended corrective action based on a finding in the audit report with which the Center disagrees, or for which the Center determines that corrective action is not required, an explanation and a specific reason for noncompliance with the recommendation.(2)Access to records and personnelWith respect to an audit under paragraph (1), the Center shall provide the independent auditor access to all records, documents, and personnel and financial statements of the Center necessary to carry out the audit. (3)Public availability(A)In generalThe Center shall make available to the public on an easily accessible internet website of the Center—(i)each audit report under paragraph (1)(C);(ii)the Internal Revenue Service Form 990 of the Center for each year, filed under section 501(c) of the Internal Revenue Code of 1986; and (iii)the minutes of the quarterly meetings of the board of directors of the Center.(B)Personally identifiable informationAn audit report or the minutes made available under subparagraph (A) shall not include the personally identifiable information of any individual.(4)Rule of constructionFor purposes of this subsection, the Center shall be considered a private entity. (c)ReportThe Center shall submit an annual report to Congress, including—(1)a strategic plan with respect to the manner in which the Center shall fulfill its duties under sections 220541 and 220542;(2)a detailed description of the efforts made by the Center to comply with such strategic plan during the preceding year;(3)any financial statement necessary to present fairly the assets, liabilities, and surplus or deficit of the Center for the preceding year;(4)an analysis of the changes in the amounts of such assets, liabilities, and surplus or deficit during the preceding year;(5)a detailed description of Center activities, including—(A)the number and nature of misconduct complaints referred to the Center;(B)the total number and type of pending misconduct complaints under investigation by the Center;(C)the number of misconduct complaints for which an investigation was terminated or otherwise closed by the Center; and(D)the number of such misconduct complaints reported to law enforcement agencies by the Center for further investigation;(6)a detailed description of any complaint of retaliation made during the preceding year by an officer or employee of the Center or a contractor or subcontractor of the Center that includes—(A)the number of such complaints; and(B)the outcome of each such complaint; (7)information relating to the educational activities and trainings conducted by the office of education and outreach of the Center during the preceding year, including the number of educational activities and trainings developed and provided; and(8)a description of the activities of the Center.(d)DefinitionsIn this section—(1)audit report means a report by an independent auditor that includes—(A)an opinion or a disclaimer of opinion that presents the assessment of the independent auditor with respect to the financial records of the Center, including whether such records are accurate and have been maintained in accordance with generally accepted accounting principles;(B)an assessment of the internal controls used by the Center that describes the scope of testing of the internal controls and the results of such testing; and(C)a compliance assessment that includes an opinion or a disclaimer of opinion as to whether the Center has complied with the terms and conditions of subsection (b); and(2)independent auditor means an independent certified public accountant or independent licensed public accountant, certified or licensed by a regulatory authority of a State or a political subdivision of a State, who meets the standards specified in generally accepted accounting principles..9.Exemption from automatic stay in bankruptcy casesSection 362(b) of title 11, United States Code, is amended—(1)in paragraph (27), by striking and at the end;(2)in paragraph (28), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (28) the following:(29)under subsection (a)(1) of this section, of any action by—(A)an amateur sports organization, as defined in section 220501(b) of title 36, to replace a national governing body, as defined in that section, under section 220528 of that title; or(B)the corporation, as defined in section 220501(b) of title 36, to revoke the certification of a national governing body, as defined in that section, under section 220521 of that title..10.Enhanced child abuse reportingSection 226(c)(9) of the Victims of Child Abuse Act of 1990 (34 U.S.C. 20341(c)(9)) is amended—(1)by striking adult who is authorized and inserting the following: “adult who—(A)is authorized;(2)in subparagraph (A), as so designated, by inserting or after the semicolon at the end; and(3)by adding at the end the following:(B)is an employee or representative of the United States Center for SafeSport;.11.Commission on the State of U.S. Olympics and Paralympics(a)EstablishmentThere is established within the legislative branch a commission, to be known as the Commission on the State of U.S. Olympics and Paralympics (referred to in this section as the Commission).(b)Composition(1)In generalThe Commission shall be composed of 16 members, of whom—(A)4 members shall be appointed by the chairman of the Committee on Commerce, Science, and Transportation of the Senate;(B)4 members shall be appointed by the ranking member of the Committee on Commerce, Science, and Transportation of the Senate;(C)4 members shall be appointed by the chairman of the Committee on Energy and Commerce of the House of Representatives; and(D)4 members shall be appointed by the ranking member of the Committee on Energy and Commerce of the House of Representatives.(2)Co-chairsOf the members of the Commission—(A)1 co-chair shall be designated by the chairman of the Committee on Commerce, Science, and Transportation of the Senate; and(B)1 co-chair shall be designated by the chairman of the Committee on Energy and Commerce of the House of Representatives.(3)Qualifications(A)In generalEach member appointed to the Commission shall have the following qualifications:(i)Experience in one or more of the following:(I)Amateur, Olympic and Pa­ra­lymp­ic, or professional athletics.(II)Elite athletic coaching.(III)Public service relating to sports.(IV)Professional advocacy for increased minority participation in sports.(V)Olympic and Paralympic sports administration or professional sports administration.(ii)Expertise in bullying prevention and the promotion of a healthy organizational culture.(B)Olympic or Paralympic athletesNot fewer than 8 members appointed under paragraph (1) shall be current or former Olympic or Paralympic athletes.(c)Initial meetingNot later than 30 days after the date on which the last member is appointed under paragraph (1), the Commission shall hold an initial meeting.(d)QuorumEleven members of the Commission shall constitute a quorum.(e)No proxy votingProxy voting by members of the Commission shall be prohibited.(f)StaffThe co-chairs of the Commission shall appoint an executive director of the Commission, and such staff as appropriate, with compensation.(g)Public hearingsThe Commission shall hold 1 or more public hearings.(h)Travel expensesMembers of the Commission shall serve without pay, but shall receive travel expenses in accordance with sections 5702 and 5703 of title 5, United States Code.(i)Duties of Commission(1)Study(A)In generalThe Commission shall conduct a study on matters relating to the state of United States participation in the Olympic and Paralympic Games.(B)Matters studiedThe study under subparagraph (A) shall include—(i)a review of the most recent reforms undertaken by the United States Olympic and Paralympic Committee;(ii)a description of proposed reforms to the structure of the United States Olympic and Paralympic Committee;(iii)an assessment as to whether the board of directors of the United States Olympic and Paralympic Committee includes diverse members, including athletes;(iv)an assessment of United States athlete participation levels in the Olympic and Paralympic Games;(v)a description of the status of any United States Olympic and Paralympic Committee licensing arrangement;(vi)an assessment as to whether the United States is achieving the goals for the Olympic and Paralympic Games set by the United States Olympic and Paralympic Committee;(vii)an analysis of the participation in amateur athletics of—(I)women;(II)disabled individuals; and(III)minorities;(viii)a description of ongoing efforts by the United States Olympic and Pa­ra­lymp­ic Committee to recruit the Olympic and Paralympic Games to the United States;(ix)an evaluation of the functions of the national governing bodies (as defined in section 220501 of title 36, United States Code) and an analysis of the responsiveness of the national governing bodies to athletes with respect to the duties of the national governing bodies under section 220524(a)(3) of title 36, United States Code; and(x)an assessment of the finances and the financial organization of the United States Olympic and Paralympic Committee.(2)Report(A)In generalNot later than 270 days after the date of the enactment of this Act, the Commission shall submit to Congress a report on the results of the study conducted under paragraph (1), including a detailed statement of findings, conclusions, recommendations, and suggested policy changes.(B)Public availabilityThe report required by subparagraph (A) shall be made available to the public on an internet website of the United States Government that is available to the public.(j)Powers of Commission(1)Subpoena authorityThe Commission may subpoena an individual the testimony of whom may be relevant to the purpose of the Commission.(2)Furnishing informationOn request by the executive director of the Commission, the head of a Federal agency shall furnish information to the Commission.(k)Termination of CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the report under subsection (i)(2).(l)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.12.SeverabilityIf any provision of this Act, or an amendment made by this Act, is determined to be unenforceable or invalid, the remaining provisions of this Act and the amendments made by this Act shall not be affected. 